Citation Nr: 0121232	
Decision Date: 08/21/01    Archive Date: 08/27/01	

DOCKET NO.  97-20 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.

3.  Entitlement to service connection for coronary artery 
disease, status post myocardial infarction.

4.  Entitlement to service connection for diabetic 
nephropathy.


REPRESENTATION

Appellant represented by:	Kenneth R. Hiller, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1971 to 
September 1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Buffalo, New York, 
Regional Office (RO), which denied the veteran entitlement to 
service connection for coronary artery disease and diabetic 
nephropathy.  This determination also found that the veteran 
had not submitted new and material evidence such as to reopen 
previously denied claims of entitlement to service connection 
for hepatitis and diabetes mellitus.

In March 1998, the veteran and his spouse appeared at the RO 
and offered testimony before the undersigned Member of the 
Board.  A transcript of the hearing testimony is associated 
with the veteran's claims file.  At this hearing, the veteran 
submitted additional evidence and waived RO consideration of 
such evidence.  See 38 C.F.R. § 20.1304(c).

In October 1998, the Board found that the veteran's claims 
seeking entitlement to service connection for hepatitis and 
diabetes mellitus had not been reopened by the submission of 
evidence which was both new and material.  The Board also 
denied the veteran's claims for service connection for 
coronary artery disease and diabetic nephropathy on the basis 
that the claims were not well grounded.  The veteran 
appealed.  In December 2000, the United States Court of 
Appeals for Veterans Claims (Court) granted a joint motion 
for remand, vacating the Board's decision in its entirety, 
and directing the Board to comply with the instructions 
contained in the joint motion.


REMAND

The Board notes that the claims for service connection for 
coronary artery disease and diabetic nephropathy were denied 
as not well grounded.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (to be codified at 38 U.S.C.A. § 5103 and to be 
codified and amended at 38 U.S.C.A. § 5107), eliminated the 
concept of a well-grounded claim and redefined VA's duty to 
assist the veteran.  In this case, as noted in the joint 
motion for remand filed at the Court, the recent changes to 
Chapter 51, Title 38, United States Code have necessitated 
additional VA duty to assist the veteran in the development 
of his current claims.

The veteran's service medical records show that during 1973, 
the veteran was evaluated and treated in service for viral 
hepatitis.  He was hospitalized for multiple periods between 
April and December 1973.  The veteran contends that, although 
he has not sought medical treatment for hepatitis since 
service, he has, nevertheless, had continuing symptoms of 
hepatitis, as well as current residuals of this disability.  
Specifically, the veteran has asserted that his coronary 
artery disease and diabetic conditions stem from his episode 
of viral hepatitis in service and/or are otherwise related 
thereto.

In support of his contentions, the veteran and his spouse 
have testified and provided a statement which indicates the 
medical literature, including "Cecil's Medical Diagnoses" and 
the "Lange Medical Diagnoses" provide support for the 
proposition that "a chronic systemic viral infection obtained 
during active military service can be offered as a medically 
viable explanation for any subsequent development of diabetes 
mellitus and cardiomyopathy."  An extract of the American 
Diabetes Association article entitled Genetics of Diabetes 
and submitted by the veteran furthermore states that one of 
the "environmental triggers" for type I diabetes may be 
viruses and that "perhaps a virus that has only mild effects 
on most people triggers type I diabetes on others."

The Board observes the newly enacted VCAA and case law (see 
Horowitz v. Brown, 5 Vet. App. 217 (1993) (mandates that 
where there is a reasonable possibility that a current 
condition is related to or a residual of a condition 
experienced in service, a VA medical examination is necessary 
to make a decision on the claim.  Such an opinion is required 
in this case.  

The veteran is receiving benefits from the Social Security 
Administration (SSA).  If these benefits are based on 
disability, any decision by the SSA regarding these benefits, 
and medical records in the possession of that agency should 
be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In view of the above, this case is REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Act of 2000, Pub. L. 
No. 106-475 is completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in Sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103(A) and 
5107) are fully complied with and 
satisfied.

2.  The RO should, in accordance with the 
VCAA, request that the veteran supply the 
names and addresses of all facilities 
that have treated him for any other 
disabilities at issue since service.  The 
RO should also inform the veteran of any 
records it has been unsuccessful in 
obtaining as provided under the VCAA.

3.  The RO should contact the SSA and 
obtain copies of all medical records in 
possession of that agency related to the 
veteran's award of SSA benefits.  A copy 
of any SSA decision underlying any 
disability benefits awarded to the 
veteran should be obtained.

4.  The RO should then afford the veteran 
appropriate examinations to ascertain 
whether there is a relationship between 
the veteran's service, including his 
treatment therein for viral hepatitis, 
and his current coronary artery disease, 
diabetes mellitus and/or diabetic 
nephropathy.  In making this 
determination, it should be further 
ascertained whether the veteran has any 
current residuals of the viral hepatitis 
he experienced in service.  All indicated 
testing should be conducted.  The claims 
folder must be made available to the 
examiner(s) and reviewed prior to the 
examination(s).  Based upon the 
examination(s) and study of the case, the 
examiner(s) should offer an opinion as to 
whether the veteran's diabetes mellitus, 
diabetic nephropathy and/or coronary 
artery disease is at least as likely as 
not related to a disease or injury 
sustained in service.

The appropriate examiner should also 
express an opinion as to whether the 
veteran has current residuals of the 
viral hepatitis treated in service.

The examiner(s) should provide an 
explanation of any opinions provided.

5.  The RO should then review the claims 
file and ensure that all notification and 
development action required by the VCAA 
are complete.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in Section 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103(A) and 5107) are 
fully complied with and satisfied.

Upon completion of the requested development of the record, 
and after ensuring full compliance with the VCAA, the RO 
should again consider the veteran's claims.  If action taken 
remains adverse to the veteran, he and his accredited 
representative should be furnished a supplemental statement 
of the case and then should be given an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
J. E. DAY	
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




